Title: To George Washington from Major General Nathanael Greene, 31 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Middlebrook] May 31 1779

I have receivd your Excellencys letter of the 28th and have carefully read and considerd the several subjects therein addressed to me.
The whole matter seems to be resolvd into two points whether we shall act offensively or defensively. If the first the force and plan to opperate upon and if the latter the disposition to be made and the position to be taken. There could not be a moments hesitation in the choice of the measures was the force and means at our command necessary to commence an offensive operation. Both the honor of the Army and the security of the Count[r]y would decide in favor of the former in preference to the latter; but to attemp[t] to what is not in our power to accomplish will only serve [to] expose our weakness and add new difficulties to our present distresses. I cannot help feeling a degree of mortification that cruel necessity obliges us to pursue measu⟨res⟩ so opposite to our inclination. This Continent seems to be infested with Enemies on every side our force is too much divided and too difficult to collect to take advantage of either of the Enemies Garrisons—The ease and facility with which they can move from one part of the Continent to the other as well as collect their force to any given point gives them a great oppertunity to carry on a predatory war and yet have it in their power to secure themselves against any cappitol attack.
The Enemies strength in Newyork is estimated at 9000 Men and at Rhode Island between five and Six the latter of which I would fain hope is over rated. I think there cannot be more there than between four and five thousand men at that post. Suppose 4500 and 2000 in Virginia. Their whole strength then will be between 15 & 16000 men. The lines at Newport may be defended with 2000 men aided by the Inhabitants against a suden attack of almost any numbers. All the rest of the Garrison may be drawn off should it be found necessary for the Security of their Troops else where. The Troops in Virgin[i]a may be recalled in the course of Eight or ten days. Their collective force at New york will be 13500 men allowing only 2500 from Newport and if that Garrison is as large as your Excellency has stated it the reinforcment may be still greater. This force may be easily drawn to a point and this force is to be considerd exclusive of all the reinforcments they have such fair prospects of receiveing at that place. Should they receive a reinforcement of four or five thousand men, Their Army will become very formidable. Under this view of the Enemies strength, and I think the state is neither exagerated as to numbers or facillity of collecting, It is [im]prudent for us to attempt to collect a force the greater part of which must be Militia to lay seige to Newyork where the prospect of success is so much against us. The greater part of our force is now situated in New Jersey in Middle Brook. It is scarcely possible to open a communication or make a lodgment upon either Long or New York Islands unless it is by the way of frogs point near Hell Gate. The march from this to that place is not less than one hundred and fifty miles. Our Troops could scarsely be put in motion before the Enemy would dive into our intentions and take measures to counteract us Our whole Continental strength in this State and in the State of Newyork and the Troops at Danbury will be but a little superior to the Enemies force now in Newyork and far inferior to the force they may easily draw together there exclusive of the Reinforcments expected. Before we could call out any considerable reinforcments of Militia the Enemy will be armd with their whole collected strength to meet us and suppose the Militia to turn out with as much chearfulness as could be wished or desird yet we have not a prospect of geting above Eight or ten thousand men which added to the Continental Troops will be but a little superior to the Enemy in numbers and by no means equal to them in Desiplene. They will have a great advantage over us from the divided state in which we shall be obligd to opperate. Before our strength could be collected the Enemies reinforcements will be all in and ready to give us a proper reception. The natural security of their situation aided by their Shiping would enable them to bid defiance to a much greater strength than we have a prospect of collecting and with a far less force than they seem to have at command—We have no Boats prepard to cross our Troops nor Scows for transporting the Cannon. These will [have] to be collected from Albany and the different parts of New England and what are from the former place to transport across by land from the North River to the Eastern Sound Add to these the defficulties of transporting all our flour from the Western States and the ease with which the Enemy may cut off our communication⟨s⟩ at Kings ferry and other places in New Jersey renders the attempt too hazzardous and uncertain of success to be undertaken.
I have been the more particular upon this subject because I have heard many people speak of an attack upon Newyork as if very practicable and which promised success. There is no person wishes more ardently for such an attempt than I do; but at the same time I cannot advise it for I am certain as I have existence that the attempt would be unsuccessful.
The State of our money forbids any violent attempt for fear a shock from a disappointment should give us a deadly wound. It is hardly possible to get the ordinary dutys of the quarter masters department executed now what will be the case when there shall be such an amazing increase as such an expedition will produce Our demand for money is much greater than can be obtaind and the people will not perform service with out their pay in hand and the Laws of the different States has given an infalleable stamp to this custom and disposition by obliging the public officers to pay the Money before they have the service performd be the necessity ever so pressing.
From the divided state our army appears to be in I think necessity will oblige us to act upon the defensive.
The great object of the Enemies attention is and ever ought to have been our Army—destroy that, and the Country is conquer’d; or at least this is the most ready way to affect a reduction of the United States. They have seen that taking Cities and ma[r]ching through Goverments answerd no other purpose than that of giving them an opportunity to plunder the Inhabitants with more security than by little parties. It is like a Ship plowing the Ocean they have no sooner past than the scene closes and the people rise anew to oppose them. This will ever be the case while the grand Army is considerd as capable of giving support to the peoples endeavors. But destroy this Army and the confidence of the people will sink and nothing but that can overcome us. For the degree of opposition will ever be in proportion to the peoples confidence in their own strength and security—I think therefore this Army may be considerd the Stamina of American liberty; and our position and measures should be taken upon this principle.
 